Citation Nr: 1035962	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  10-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1957 to 
January 1961.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the objective 
and competent medical evidence of record demonstrates that he has 
bilateral hearing loss that cannot be reasonably dissociated from 
his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) substantially amended 
the provisions of Chapter 51 of Title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009)).

In view of the favorable disposition of this appeal, discussed 
below, VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under the VCAA.  Moreover, in 
the instant case, although the Veteran's service connection claim 
is being granted, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility of 
prejudice to the Veteran.  As set forth herein, no additional 
notice or development is indicated in the Veteran's claim.  
Information concerning effective dates and ratings for bilateral 
hearing loss will be provided by the RO.  If appellant then 
disagrees with any of those actions, he may appeal those 
decisions.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by active 
military service.  Even if there is no record of sensorineural 
hearing loss in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after separation from active duty. See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Hearing loss disability is defined by regulation.  For purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that 38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal limits 
on audiometric testing at separation from service.  Id. at 159.  
The Court explained that, when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence that 
the current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which states 
that the threshold for normal hearing is zero decibels to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  Id. at 157.

After a full review of the record, the Board finds that the 
evidence on the question of whether bilateral hearing loss is due 
to noise exposure in service is in equipoise. Resolving all 
reasonable doubt in favor of the Veteran, service connection for 
bilateral hearing loss is warranted.

The Veteran has indicated that, during his active military 
service when he was an engineman the United States Navy, he was 
exposed to acoustic trauma primarily from ship engines and 
generators.  His service records indicate that his main 
occupational specialty was as an electrician.  Lay assertions may 
serve to support a claim for service connection when they relate 
to the occurrence of events that are observable as a lay person 
or the presence of a disability of symptoms of a disability that 
are subject to lay observation, such as undergoing right foot 
surgery.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).

Service treatment records reflect that, when examined for 
enlistment into service in January 1957, the Veteran's hearing 
acuity on the whispered voice test was reported as 15/15 in each 
ear, an ear abnormality was not noted, and he was found qualified 
for active duty.  When examined for separation in January 1961, 
the Veteran's hearing acuity was not reported, and an ear 
abnormality was not noted.

The Veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a hearing 
loss otherwise shown to have begun in service. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

In its December 2009 statement of the case, the RO conceded that 
the Veteran experienced noise exposure in his work as a ship's 
electrician/engineman.  Post service medical records include 
private records, dated from 1983 to 2001, reflecting that 
bilateral hearing loss was shown in July 1983.  According to a 
written statement accompanying these records, test results were 
not obtained from a complete audiological evaluation but were 
obtained by a hearing aid dispenser for hearing aid fitting.

A May 2008 VA examination report indicates that the Veteran 
provided a history of in-service noise exposure as an electrician 
who worked in the engine room of ships, and was exposed to heavy 
machinery noise and gun fire.  He worked as a butcher and his 
noise exposure included band saws and meat grinders.  His 
recreational noise exposure included occasional use of power 
tools including band saws and a lawn mower.  In May 2008, a VA 
audiologist reported that audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
100
NR
NR
LEFT
70
80
95
NR
NR

The speech recognition scores for the Veteran's left and right 
ears were 52 and 48 percent, respectively.  The pertinent 
diagnosis was moderately severe to profound hearing loss in the 
right ear and severe to profound hearing loss in the left ear.   

In a June 2008 opinion, the VA audiologist who examined the 
Veteran noted the January 1957 normal findings on the whisper 
test and the March 2001 private record indicating moderately-
severe to profound hearing loss.  The June 2008 audiologist 
indicated that the only audiological information in the Veteran's 
claims file was the normal whisper test performed at his entrance 
into service.  It was further noted that whisper tests were 
neither frequency nor ear specific and were insensitive to high 
frequency hearing loss, thus they were not reliable evidence of 
normal hearing or hearing impairment at the time of entrance or 
separation.  The VA audiologist stated that an opinion regarding 
the Veteran's hearing loss could not be resolved without 
resorting to mere speculation.

Here, the RO has conceded that the Veteran's was subjected to 
significant noise exposure during military service and afforded 
him a VA examination in May 2008.  The VA examiner was unable to 
render an opinion regarding the etiology of the Veteran's 
bilateral hearing loss without a resort to speculation.

In view of the totality of the evidence, including the Veteran's 
credible report of in-service noise exposure and his statement 
that he has experienced bilateral hearing loss since shortly 
after his separation from service, the fact that significant 
hearing loss was already documented in July 1983, and the 
audiological examination findings of record, the Board finds that 
his bilateral hearing loss cannot reasonably be dissociated from 
the Veteran's period of active service.  Affording the Veteran 
the benefit of the doubt, service connection for bilateral 
hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


